Citation Nr: 1733948	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-03 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected diabetes mellitus, type II

2.  Entitlement to service connection for hypertension, claimed as  secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse, R.M.


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from May 2010 and February 2012 rating decisions.

In the May 2010 rating decision, the RO, inter alia, denied service connection for tinnitus and sleep apnea.  Later that month, the Veteran filed a notice of disagreement (NOD) with that decision.  A statement of the case (SOC) was issued in December 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

Following the initial denial of service connection for hypertension in October 2010, on de novo review, a Decision Review Officer again denied the claim in a February 2012 rating decision.  In January 2013, the Veteran filed an NOD with the denial. An SOC was issued in April 2015, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2015.

In February 2016, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In June 2012, the Board granted the claim of service connection for tinnitus, and remanded the claims for service connection for hypertension and sleep apnea to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action, the AOJ continued to deny those claims (as reflected in a December 2016 supplemental SOC (SSOC)), and returned these matters to the Board.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  In addition to the VBMS file, there is a separate paperless, electronic Virtual VA file associated with the Veteran.  All such records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.   Sleep apnea was not shown in service or for several years thereafter, and the only competent, probative opinion to address the medical relationship between the Veteran's sleep apnea and any relationship to service weighs against the claim.

3.  There is no competent evidence of any relationship between the Veteran's sleep apnea and service-connected diabetes mellitus, type II.

4.  Hypertension was not shown in service or for several years thereafter, and there is no lay or medical suggestion that hypertension had its onset during service or is otherwise medically related to service.

5.  The only competent, probative opinion to address the medical relationship between the Veteran's hypertension and service-connected diabetes mellitus, type II weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep apnea, to include as secondary to service-connected diabetes mellitus, type II, are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  The criteria for service connection for a hypertension, claimed as secondary to service-connected diabetes mellitus, type II, are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004), Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a July 2009 (sleep apnea) and December 2011(hypertension) pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection for hypertension and sleep apnea, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  Both letters provided to the Veteran general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The May 2010 and February 2012 rating decisions reflect the initial adjudication of the claims after issuance of these letters.

The record also reflects that, consistent with applicable duty-to-assist provisions, VA has made reasonable efforts to develop the claims herein decided, to include obtaining or assisting in obtaining all relevant records and other evidence pertinent to the claims herein decided.  Pertinent medical and other objective evidence associated with the claims file consists of service, VA, and private treatment records, and the reports of multiple VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's February 2016 Board hearing, along with various written statements provided by the Veteran and other laypersons.  The Board finds that no additional AOJ action to further develop the record in connection with either claim, prior to appellate consideration, is required.

The Board acknowledges that there are no active duty service treatment records for the Veteran in the record.  After requesting them in conjunction with the instant claims, the AOJ determined that the service treatment records were unavailable. Here, the Board finds that the AOJ has undertaken appropriate actions in attempting to obtain service records, including efforts undertaken to reconstruct the record.  In a July 2007 letter, the AOJ informed the Veteran that his service records were unable to be found.  He was asked to furnish any service records he had in his possession.  He was also informed of potential substitute evidence and requested to submit NA Form 13055 to assist in reconstructing the records.  The Veteran did not reply to the letter.

Given the missing service treatment records, VA has a heightened duty to assist the Veteran in development of his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The AOJ met this heightened duty here, advising the Veteran of the lack of availability of his service treatment records; informing him of the alternative forms of evidence that can be developed to substantiate the claim; and otherwise expending exhaustive efforts to obtain the Veteran's service treatment records.  As such, no further AOJ action in this regard is warranted.

As for the Board hearing, the Board notes that, during the hearing, the VLJ identified the issues then on appeal, to include the claims herein decided.  .  Also, information was elicited  regarding the Veteran's experiences during active service, his current symptoms and treatment, and whether there were outstanding, pertinent medical records.  The VLJ identified additional records of private and VA medical care as relevant to the claim and encouraged the Veteran to seek an opinion from his private physician on the service connection claim.   Moreover, n subsequent remand, additional pertinent information and evidence was sought and obtained.  The hearing was legally sufficient.  

The Board is also satisfied that the AOJ has complied with its April 2016 remand directives as they pertain to the claims for service connection decided herein.  In this regard, as directed by the Board, additional VA treatment records were requested as was sufficient information and authorization to enable the AOJ to obtain additional evidence pertinent to the claim, and the Veteran was afforded a VA examinations in January 2016, with an opinions being provided by the examiners, as requested.  Thus, the Board finds that the examiners and AOJ substantially complied with the Board's April 2016 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In summary, the duties imposed by the VCAA have been considered and satisfied. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  As such, there is no prejudice to the Board proceeding to decision on each claim herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic diseases, including hypertension, which develop to a compensable degree within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The Federal Circuit has clarified that establishing service connection on the basis of continuity of symptoms (in lieu of a medical opinion) is limited to diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).
A lay person is competent to provide testimony regarding factual matters of which she has first-hand knowledge, including reports of what occurred during service. Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005.  See also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The credibility and weight to be attached to medical opinions is within the province of the Board.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to medical opinion evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri, 4 Vet. App. 467; Black v. Brown, 10 Vet. App. 279 (1997).   

A medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Moreover, the medical opinion "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions."  Stefl  v. Nicholson, 21 Vet. App. 120, 123  (2007).  Most of the probative value of a medical opinion comes from its reasoning.   Nieves-Rodriguez, 22 Vet. App. at 304. In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


A.  Sleep Apnea

The Veteran has asserted that his sleep apnea is related to his service-connected diabetes mellitus, type II or, in the alternative, directly related to service.

As noted above, service treatment records from the Veteran's period of active service are not of record.  In any event, post-service service records from the National Guard are of record.  Pertinent here, December 1981 and September 1983 Reports of Medical Examination showed that the Veteran was clinically evaluated as normal at those times.  Further, a December 1981 Report of Medical History notes that the Veteran specifically attested that he never had any frequent trouble sleeping.

Treatment records reveal that the Veteran was first diagnosed with sleep apnea in 2010, following a sleep study.

The Veteran submitted stated statements from his mother, wife, daughter and son, all dated in August 2009, stating that his snoring began after service.

The Veteran submitted a statement dated June 2010 from I.C., who served with the Veteran.  He stated that he recalled several occasions when the Veteran would wake up gasping for air during the night.

In a March 2016 statement, the Veteran's wife, R.M., submitted a statement.  She stated that she noticed the Veteran's snoring since she married the Veteran in October 1976.  She also stated that the Veteran's mother conveyed that the Veteran began snoring upon his return home from service and he did not snore before he served. 

In September 2016, the  Veteran was afforded a VA examination, during which  the diagnosis of sleep apnea was confirmed.  The examiner opined that it was less likely than not that sleep apnea was related to service.  The examiner noted that the risk factors for the development of sleep apnea are age, male gender, obesity and craniofacial or upper airway soft tissue abnormalities.  The examiner then explained that snoring itself is not diagnostic of sleep apnea.  The examiner stated that although there are several lay statements describing snoring around the time of service, there is no objective evidence to support a diagnosis of sleep apnea until 2010.  Then, the examiner stated that the most important risk factor in the development of sleep apnea is aging and given that 37 years had passed since the Veteran's service, the etiology of the Veteran's sleep apnea is more likely due to aging rather than service.

In the September 2016 medical opinion, the examiner offered a clear opinion as to why the Veteran's sleep apnea was not related to service.  The examiner offered a rationale to support that opinion after a thorough review of the Veteran's claims file and the examiner commented on the multiple lay statements of record.  The examiner explained that the Veteran's sleep apnea was most likely related to aging and his complaints of snoring in service are not, alone, indicative of sleep apnea.  The examiner offered a cogent opinion supported by a detailed rationale.  As such, the Board accepts this opinion as probative of the medical nexus question.  See, e.g., Nieves, supra; Stefl, supra. 
Significantly, there is no contrary probative medical evidence or opinion of record-i.e., one that, in fact, establishes a medical nexus between current sleep apnea disability and service-and the Veteran has not presented or identified any such supporting evidence or opinion.  Thus, the only medical opinion addressing the etiology of current sleep apnea resulted in a conclusion that weighs against a finding of service connection for the claimed sleep apnea.

Furthermore, to whatever extent the Veteran attempts to establish the etiology of his sleep apnea on the basis of his own lay assertions, alone, such attempt must fail. Matters of diagnosis and etiology of the complex disability here issue is based on internal processes not observable to the human eye; hence, questions of diagnosis and etiology of such disabilities are only within the province of individuals with special knowledge, training, and experience.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As the Veteran is simply not shown to have such special knowledge, training, and experience, his assertions in this regard are not competent, and hence, not probative.  As indicated, the opinion of the VA examiner is the only competent, probative opinion on this point, and that only weighs against the claim.

As regards secondary service connection, the Veteran merely asserted that his sleep apnea is related to service-connected diabetes mellitus, type II.  Again, he is not competent to attest to such a relationship and he has provided no competent evidence of any relationship between sleep apnea and his service-connected disability.  See id.  As such, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for sleep apnea must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Hypertension

At the outset, the Board notes that, although the AOJ considered the claim for service connection of hypertension on both direct and secondary theories of entitlement, there is actually no evidence or allegation that hypertension had its onset during, or is otherwise medically-related to, service.  The available service treatment records are negative for any complaints, finding or diagnosis related to hypertension.  No hypertension was shown, or is alleged to have been diagnosed, during service.  Moreover, as indicated below, there is no documented evidence of hypertension for approximately 27 years after service-a factor that would tend to weigh against a claim for direct service connection, if a, a relationship to service was being asserted.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, however, the Veteran has only asserted that his hypertension is secondary to his service-connected diabetes mellitus, type II.  Moreover, neither the Veteran nor his representative has contended (to include at the February 2016 Board hearing) that service connection for hypertension should be granted on a direct basis.

Given the complete absence of evidence or allegation that hypertension is service related, any further discussion or development on the question of direct service connection is unnecessary, and the Board will limit its discussion to secondary service connection.

National Guard treatment records show that on a December 1981 Report of Medical History the Veteran denied ever having high or low blood pressure.  Other National Guard records do not show a diagnosis of hypertension.

VA treatment records note the first diagnosis of hypertension in May 2009.  

The Veteran was afforded a VA examination in January 2010.  The examiner stated that hypertension was not a complication of diabetes.  As rationale, the examiner stated that is was unknown when hypertension began in relation to diabetes.  The examiner also stated that hypertension was not a condition that was worsened or increased by the Veteran's diabetes.  As the examiner offered no rationale to support that opinion, it is not probative.  See Nieves-Rodriguez, , 22 Vet. App. at  304. (
The Veteran submitted a June 2015 physician's statement from Dr. E.R., M.D., which concludes that hypertension is possibly due to service-connected diabetes mellitus, type II.  However, this statement is speculative in nature and does not reflect the degree of probability required to substantiate a claim for service connection.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  Hence, it is of minimal probative value.

The Veteran was afforded a VA examination in September 2016, at which time  the diagnosis of hypertension was confirmed.  The examiner opined that it was less likely than not that hypertension was caused or aggravated by diabetes mellitus, type II.  The examiner explained that the Veteran was diagnosed with diabetes in 1998 and with hypertension in 2009.  The examiner stated that the Veteran had normal renal function and no evidence of diabetic kidney disease in 2009, when he was diagnosed with hypertension.  She further explained that elevation from blood sugars from diabetes does not cause or aggravate an increase in blood pressure from within the blood vessels.  Instead, if diabetes causes severe kidney disease, then that level of renal impairment may cause or aggravate hypertension.  However, based on recent lab reports, the Veteran does not have the requisite stage of renal impairment from diabetes that would cause or aggravate hypertension.

In the September 2016 medical opinion, the examiner offered a clear opinion as to why the Veteran's hypertension was not caused or aggravated by his diabetes mellitus, type II.  The examiner offered a rationale to support that opinion after a thorough review of the Veteran's claims file.  The examiner explained that the Veteran's did not have the requisite level of renal impairment due to diabetes that would cause or aggravate hypertension.  The examiner offered a cogent opinion supported by a detailed rationale.  As such, the Board accepts this opinion as probative of the medical nexus question.  See, e.g., Nieves, supra; Stefl, supra. 
Significantly, the September 2016 VA examiner's opinion outweighs the statement of Dr. E.R., M.D.  Indeed, as discussed above, Dr. E.R. merely noted that it was possible that hypertension was caused or aggravated by diabetes mellitus, type II.   That statement is speculative and does not offer any indication as to the probability that the two disabilities are related.  See Warren, supra.  On the other hand, as discussed above, the September 2016 VA examiner's opinion offers such a probability and is supported by a thorough rationale, which fully explains the basis for the examiner's opinion.  As such, the Board finds the September 2016 VA examiner's opinion outweighs the other medical opinions of record.

Furthermore, to whatever extent the Veteran attempts to establish the etiology of his hypertension on the basis of his own lay assertions, alone, such attempt must fail. Matters of diagnosis and etiology of the complex disability here issue is based on internal processes not observable to the human eye; hence, questions of diagnosis and etiology of such disabilities are only within the province of individuals with special knowledge, training, and experience.  See Kahana, supra.  See also Davidson, supra.  As the Veteran is simply not shown to have such special knowledge, training, and experience, his assertions in this regard are not competent, and hence, not probative.  As indicated, the opinion of the VA examiner is the most probative opinion on this point, and that only weighs against the claim.

For all the foregoing reasons, the Board finds that the claim for service connection for hypertension must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for sleep apnea, to include  as secondary to diabetes mellitus, type II, is denied.

Service connection for hypertension, claimed as secondary to diabetes mellitus, type II, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


